Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of specie I, claims 1-14, in the reply filed on July 14, 2021 is acknowledged.  The traversal is on the ground(s) that the present application is not limited thereto. The inner lead region 230 and the outer lead region 240 may be defined on the same surface of the base film 100. In other words, inner leads 231 and 232 and the outer leads 241 and 242 may be arranged on the same surface of the base film 100. 
Applicant submits that it is obvious to a person skilled in the art that changing the inner lead region 230 to the same surface as a surface where the outer lead region 240 is formed, without changing the configuration of the outer lead region 240. Also, it can be easily changed by a person skilled in the art. 
For example, if the inner lead region 230 is formed on the opposite surface in Fig. 4, the inner lead which connected to a side bump 510 may be connected to first wiring pattern 210, and the inner lead which connected to a center bump 510 may be connected to second wiring pattern 220 through third via 270. 
It is a change which maintain the main technical point of the present application. More specifically, it is a change which does not depart from the scope of a single invention. 
6 more corresponding features, and are defined as a single invention. Thus, Specie I and Specie II can be covered in a single search without serious burden on the Examiner. 
As a result, Applicant respectfully submits that it would not be unduly burdensome for the Examiner to examine Specie I and Specie II together. 
This is not found persuasive because these are structural claims. As explained in the previous action, each of the species has different structural arrangement as shown by respective figure. Though, they may be closely related, and there may be an overlapping search, a complete search for both the specie would require additional time, and would be burdensome to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
However, as stated in the previous action, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 
The drawings are objected to because:
(I) “A-A’” may be - -B-B’--, paragraph 0033.
(II) Via pads 146, not shown in figure 1 and 2, paragraph 0008. Also, arrow for 132 may not be pointing to the correct location.
(III) In figure 4, inner lead 131, 132, may not be correct. It may be 231, 232 (See paragraph 0047 of the specification). Also, it appears the arrow for 132 may not be pointing to a correct location, and via pad 251 not shown in figure 3-4.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art figure 1 and 2 (hereafter, Apa12) in view of Yun (KR2011057650A, Derwent 2011-H38947), Yamashita (US 2002/0050406), and Yoshino (US 2010/0295045).
Regarding claim 1, Apa12, figure 1 and 2, of the specification, discloses a flexible circuit board, comprising: a base film (100) with an outer lead region (140) defined on either one surface or the other surface (see figure); and an outer lead (141, 142) provided in the outer lead region and connected to an electronic device (500, see figure), wherein the outer lead comprises a plurality of first outer leads and a plurality of second outer leads formed to be spaced apart from each other so as to face each other in the outer lead region (141, 142, see figure.
Apa12 does not discloses wherein the number of the plurality of first outer leads is greater than the number of the plurality of second outer leads.  
However, the number of outer lead will be selected based on the pads / terminals on the device to be connected. If the device has more number of pads / terminals on 
Yun discloses a flexible circuit board with plurality of out lead (leads in area 220), with the number of leads one side greater than that on the other side (see the clipped figure).
Yamashita, figure 1, discloses a flexible circuit board with number of lead on one side (lead 6), greater than the lead on the other side (lead 5).
Yoshino, figure 1, discloses a flexible circuit board with number of lead on one side (lead 5), greater than the lead on the other side (leads on the other side, not labeled).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the board of Apa12 with the number of the plurality of first outer leads is greater than the number of the plurality of second outer leads, as taught by Yu, Yamashita, and Yoshino, in order to facilitate the interconnection with a device.

Regarding claim 2, the modified board of Apa12 further discloses a first wiring pattern formed on the one surface of the base film, a second wiring pattern formed on the other surface of the base film, and an n-via penetrating the base film and electrically connecting the first wiring pattern and the second wiring pattern (n is a natural number) (see figure).  



Regarding claim 4, the modified board of Apa12 further discloses wherein at least one of the n-via is arranged between an inner lead region and the outer lead region (see figure).  

Regarding claim 5, the modified board of Apa12 further discloses a second via electrically connecting the second outer lead and the second wiring pattern and penetrating the base film (see figure).  

Regarding claim 6, the modified board of Apa12 further discloses wherein at least one or more of the plurality of first outer leads are electrically connected to the second wiring pattern through a first via, and wherein the first outer lead that is not electrically connected to the first via among the plurality of first outer leads extends from the outer lead region to an inner lead region (see figure).  

Regarding claim 7, the modified board of Apa12 further discloses wherein a second via is arranged in the outer lead region (see figure).  


a third via electrically connecting the first wiring pattern and the second wiring pattern included in the inner lead region, and penetrating the base film (see figure). 
 Regarding claim 8, the modified board of Apa12 further discloses a test pad formed on the base film, wherein the test pad is formed between a cut line defined in the base film to be cut after completion between the outer lead region and an end of the base film, and the end of the base film, and wherein the second wiring pattern is connected to the test pad through a fourth via penetrating the base film (see figure. Also, test pads are disclosed by Yamashita, and Yoshina).  

Regarding claim 10, the modified board of Apa12 further discloses wherein the number of the plurality of first outer leads exceeds and is 10 times or less than the number of the plurality of second outer leads (see figure. Also, obvious to have desired number of leads to have necessary interconnection).  

Regarding claim 11, the modified board of Apa12 further discloses a flexible circuit board, comprising: a base film with an outer lead region defined on either one surface or the other surface; a first wiring pattern formed on the one surface; a second wiring pattern formed on the other surface; a first via and a second via penetrating the base film, and electrically connecting the first wiring pattern and the second wiring pattern, respectively; and an outer lead formed in the outer lead region and connected to an external device, wherein the outer lead comprises a plurality of first outer leads and a plurality of second outer leads formed to be spaced apart from each other so as 

 Regarding claim 12, the modified board of Apa12 further discloses wherein the number of the plurality of first outer leads is greater than the number of the plurality of second outer leads (obvious as applied to claim 1 above).  

Regarding claim 13, the modified board of Apa12 further discloses an electronic device, comprising: a flexible circuit board; and an external device bonded to the flexible circuit board, wherein the flexible circuit board comprises: a base film with an outer lead region defined on either one surface or the other surface; and an outer lead formed in the outer lead region and connected to the external device, wherein the outer lead comprises a plurality of first outer leads and a plurality of second outer leads formed to be spaced apart from each other so as to face each other in the outer lead region, and wherein the number of plurality of the first outer leads is greater than the number of the plurality of second outer leads (obvious as shown in figure, and described in paragraph 0003-0009, of the publication, as explained and applied to claim 1-10 above).  

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US 2016/0197020), figure 4, discloses flexible circuit board with a display device (500).
Cho (US 2016/0218053), figure 1, discloses flexible circuit board with a display device (200).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 29, 2021